DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2021 has been entered.
Applicant’s election without traverse of Group I and the species of protein in the reply filed on 2/1/2019 is acknowledged.
Claims 1-2, 4-7, 10-11, 14, 23 are pending.  Claims 3, 8-9, 12-13 have been cancelled.
Claims 10-11 and 14 are withdrawn as being drawn to a nonelected invention.
The following rejections for claims 1-2, 4-7, 23 are newly applied or modified as necessitated by amendment.  
This action is NONFINAL.
Withdrawn Rejection
	 The 35 USC 112a and 112b rejection made in the previous office action are withdrawn based upon amendments to the claims.  
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-7, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-7, 23 are indefinite.  The term "elevated" in claim 1 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular it is not clear which expression levels would be considered elevated as there is no comparison step.  It appears that claim 4 would overcome this issue as there is a comparison step, however, as it is a dependent claim it is being rejected over the indefiniteness of the independent claim.  
Claim 23 is indefinite over “detecting elevated expression of a single marker of PROCR”.  This phrase is unclear.  It is not clear if the claim is attempting to close the language of the claim such that no other markers to other genes are detected or if the claim is attempting to require only one marker to detect PROCR (such as a single probe).  Therefore the metes and bounds of the claim are unclear.  
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Pietenpol et al. (PCT/US2012/065724 May 15, 2014, note that the reference to paragraphs is from the filed US Patent Application Publication 2014/0303133) in view of Tsuneyoshi et al. (Thromb Haemost 2001 Vol 85 p. 356-61).
With regard to claim 1, Pitenpol et al. teaches detection of the mRNA of PROCR (paragraph 61).   Although Pitenpol et al. does not specifically teach detection of protein expression, as elected by species election, Pitenpol et al. suggests that protein expression can be detected using protein arrays (p. 20).  Therefore it would be obvious in light of the teaching of mRNA expression detection to further detect protein to determine if the protein levels change and therefore the increased activity of PROCR.  With regard to the thereby clause it appears to be the intended result of detection of expression. Pitenpol et al. teaches that PROCR is detecting in an individual with TNBC (para 61).   As Pitenpol et al. teaches detection it teaches the requirement of expression. Pitenpol et al. does not teach treatment with a PROCR inhibitor.  Pitenpol et 
With regard to claims 2, Pitenpol et al. teaches detection of an increased expression of PROCR (paragraph 61).  
With regard to claim 4, Pitenpol et al. teaches that the expression is more than 50% (paragraph 92).  
	Pitenpol et al. does not teach treatment with a PROCR inhibitor 
With regard to claims 1, 5-7, Tsuneyoshi et al. that endothelial cell protein C receptor is expressed in breast cancer lines (figure 9).  Tsuneyoshi et al. teaches that RCR252 almost completely blocks the activity of EPCR (p. 360 2nd para).  Therefore Tsuneyoshi et al. teaches that protein C receptor is inhibited by RCR252.
	It would therefore be prima facie obvious to use RCR-252 to reduce the expression of PROCR as taught by Tsuneyoshi et al. in order to inhibit the expression of PROCR in breast tumor cells in an individual with TNBC.  The ordinary artisan would be motived to use RCR-252  and have a reasonable expectation of success as Tsuneyoshi et al teaches that it blocks the activity of the gene, in which Pitenpol et al. teaches is expressed in TNBC samples. 
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following.  
The reply asserts that Pietenpol teaches detection of a combination of genes wherein there is an increased in the combination, but there is no suggestion of correlation of subtype to PROCR by itself (p. 2-3). 

The claims do not limit the detection to only PROCR but rather a detection of elevated expression of PROCR must be detected.  Herein the applicant has acknowledged that Pietenpol teaches this in a combination.  There for the combination of genes would encompass an elevated expression of PROCR and the references suggest the claim methodology.  It is noted that one way to overcome this combination would be to require consisting of language.  
Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634